          Case 2:11-cr-00442-GMN-GWF Document 398 Filed 12/01/20 Page 1 of 4




1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                       )
4                                                    )
                           Plaintiff,                )    Case No.: 2:11-cr-00442-GMN-GWF-2
5
              vs.                                    )
6                                                    )                    ORDER
     DEON FREDERICK SMITH,                           )
7                                                    )
                           Defendant.                )
8
                                                     )
9             Pending before the Court are the Motions for Extension of Time, (ECF Nos. 387, 391),
10   filed by Defendant Deon Frederick Smith (“Defendant”). The Government filed a Response to
11   Defendant’s First Motion for Extension of Time, (ECF No. 388). Defendant did not file a
12   reply.
13            Also pending before the Court are Defendant’s Motions for Leave to File Amendment,
14   (ECF Nos. 389, 394), and for a Certificate of Appealability, (ECF No. 396). The Government
15   filed a Response to the Second Motion for Leave to File Amendment and to the Motion for a
16   Certificate of Appealability, (ECF No. 397). Defendant did not file a reply.
17            For the reasons discussed below, the Court DENIES Defendant’s Motions.
18            Defendant’s Motions arise from the Court’s Order denying Defendant’s 2255 Petition.
19   (See Order, ECF No. 379). In the Order, the Court denied all of Defendant’s claims to relief
20   but provided Defendant a limited opportunity to amend his Petition with respect to his
21   argument that the Court improperly admitted evidence at trial under Federal Rule of Evidence
22   404(b). (Id. 8:9–18). The Order provided Defendant twenty-one (21) days to amend his
23   Petition, which elapsed following September 8, 2020. Defendant now seeks to add new claims
24   to his 2255 Petition, amend his Petition’s Rule 404(b) claim, and appeal the Court’s denial of
25   his Petition. The Court’s below discussion addresses the merits of each Motion.


                                                Page 1 of 4
           Case 2:11-cr-00442-GMN-GWF Document 398 Filed 12/01/20 Page 2 of 4




1    I.      First Motion to Extend Time
2            In his First Motion to Extend Time, (ECF No. 387), Defendant asks for “a [sic]
3    extension of time to proceed on this case and to file claims on the merits[.]” (First Mot. Ext. at
4    1). Defendant seeks to assert claims to relief based on allegedly erroneous jury instructions.
5    (Id. at 1–2). In effect, the Motion seeks to file a successive 2255 Petition, which Defendant
6    must have permission from the Ninth Circuit to file. See United States v. Buenrostro, 638 F.3d
7    720, 722 (9th Cir. 2011). Given that Defendant has not received the required permission, his
8    First Motion to Extend Time is denied.
9    II.     Motions for Leave to File Amendment
10           Defendant seeks leave to file a late amendment to his 2255 Petition regarding his
11   argument that the Court improperly admitted evidence of his prior convictions under Federal
12   Rule of Evidence 404(b).1 (See Mots. Leave Am. 389, 394). In its previous Order, the Court
13   noted that the admission of Defendant’s prior convictions was not in error because, as the
14   evidence was probative of the lesser included offense of accessory after the fact, the
15   convictions were necessarily probative of the greater included offense of armed bank robbery.
16   (Order 7:6–13, ECF No. 379). However, the Court granted Defendant the opportunity to
17   amend the claim because the Government would not be prejudiced by allowing an amendment.
18   (Id. 8:9–18).
19           In his Motions’ proposed amendments, Defendant provides no new arguments that
20   would provide a basis for the Court to depart from its previous conclusion; instead, Defendant
21   renews the arguments already provided in his 2255 Motion. (Compare Mots. Am., ECF Nos.
22   389, 394); (with 2255 Mot. at 3, ECF No. 336). Additionally, given that Defendant has raised
23

24
     1
       Evidence of Defendant’s prior convictions were admitted at trial, which Defendant contends was improper in
25   light of the Ninth Circuit having vacated his conviction for accessory after the fact but otherwise affirming the
     convictions for criminal conspiracy, armed bank robbery, and using and carrying a firearm.(See Order 2:11–17,
     6:16–13, 7:10–18, ECF No. 379).

                                                        Page 2 of 4
            Case 2:11-cr-00442-GMN-GWF Document 398 Filed 12/01/20 Page 3 of 4




1    these precise arguments before the Ninth Circuit, this Court cannot reconsider the arguments at
2    present. See Olney v. United States, 433 F.2d 161, 162 (9th Cir. 1970) (“Having raised this
3    point unsuccessfully on direct appeal, appellant cannot now seek to relitigate it as part of a
4    petition under § 2255.”); see also United States v. Smith, 650 F. App’x 458, 459–460 (9th Cir.
5    2016) (considering the admissibility of evidence under Rule 404(b) with respect to the bank
6    robbery count in order to show knowledge). Therefore, the Court denies Defendant’s Motions
7    to Amend.
8    III.    Second Motion for Leave to File; Motion for Certificate of Appealability
9            In his Second Motion to Extend Time, (ECF No. 391), Defendant requests an extension
10   of time to file a Notice of Appeal regarding the Court’s Order denying his 2255 Motion. The
11   Court groups its discussion of the Second Motion to Extend Time with the Motion for
12   Certificate of Appealability, (ECF No. 396), because, in order to proceed with an appeal, a
13   2255 petitioner must receive a certificate of appealability from the district court. 28 U.S.C. §
14   2253(c)(1); Fed. R. App. P. 22; 9th Cir. R. 22-1; Allen v. Ornoski, 435 F.3d 946, 950–951 (9th
15   Cir. 2006); see also United States v. Mikels, 236 F.3d 550, 551–52 (9th Cir. 2001). Generally,
16   a petitioner must make “a substantial showing of the denial of a constitutional right” to warrant
17   a certificate of appealability. Id.; 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,
18   483–84 (2000). “The petitioner must demonstrate that reasonable jurists would find the district
19   court’s assessment of the constitutional claims debatable or wrong.” Id. (quoting Slack, 529
20   U.S. at 484). In order to meet this threshold inquiry, the petitioner has the burden of
21   demonstrating that the issues are debatable among jurists of reason; that a court could resolve
22   the issues differently; or that the questions are adequate to deserve encouragement to proceed
23   further. Id.
24           Here, Defendant has not met his burden to receive a certificate of appealability. His
25   Motion requests a certificate of appealability, but he does not explain why the Court may grant


                                                 Page 3 of 4
          Case 2:11-cr-00442-GMN-GWF Document 398 Filed 12/01/20 Page 4 of 4




1    the request. (See Mot. Certificate Appealability at 1, ECF No. 396). The Motion does not
2    consider how the issues raised in his 2255 Motion are debatable, whether other courts may
3    resolve the issues differently, or if there are substantial questions regarding the merits of his
4    arguments. Therefore, the Court denies Defendant’s Motion.
5           Accordingly,
6           IT IS HEREBY ORDERED that the Motion for Extension of Time to Proceed, (ECF
7    No. 387), is DENIED.
8           IT IS FURTHER ORDERED that the Motion for Leave to File Late Amendment,
9    (ECF No. 389), is DENIED.
10          IT IS FURTHER ORDERED that the Motion to Extend Time to File Appeal, (ECF
11   No. 391), is DENIED.
12          IT IS FURTHER ORDERED that the Motion for Leave to File Late Amendment,
13   (ECF No. 394), is DENIED.
14          IT IS FURTHER ORDERED that the Motion for Certificate of Appealability, (ECF
15   No. 396), is DENIED.
16                      1 day of December, 2020.
            Dated this ___
17

18

19
                                                    ___________________________________
20
                                                    Gloria M. Navarro, District Judge
                                                    UNITED STATES DISTRICT COURT
21

22

23

24

25



                                                  Page 4 of 4
